EXHIBIT 10.50
(ARBITRON LOGO) [w81634w8163400.gif]
October 20, 2010
Mr. Gregg Lindner
Dear Gregg,
On behalf of Arbitron, I am pleased to offer you the position of Chief Research
Officer and Executive Vice President, Service Innovation. As such, you will
report directly to Sean Creamer, however you will also have a direct line to CEO
William T. Kerr on matters specific to research and service quality. Your base
salary will be $375,000.
As of course you are aware, we are continuing to work through the specifics
supporting your transition from Scarborough and your full-start date with
Arbitron will be dependent on the Partners identifying and hiring a CEO for
Scarborough, however it will be no later than January 3, 2011.
The 2010 bonus for which you are eligible at Scarborough will be paid by
Scarborough for the months you are a full-time employee there. Should you become
a full-time employee of Arbitron prior to December 31, 2010, Arbitron will be
responsible for paying a pro-rated share of your Scarborough bonus. The
pro-rated bonus amount will be calculated based on actual full-time start date
at Arbitron. Should the final amount of your Scarborough bonus bet less than
$265,000, Arbitron will increase the pro-rata payment in the amount necessary to
bring the total of the annual bonus to $265,000.
Commencing in January 2011, upon meeting the applicable performance criteria
established by the Compensation and Human Resources Committee of Arbitron’s
Board of Directors (the “Compensation Committee”) in its sole discretion, you
will be eligible to receive an annual incentive bonus in an amount equal to 50%
of base salary. For performance exceeding such applicable performance criteria
in the sole judgment of the Compensation Committee, the annual incentive bonus
may be increased to an amount up to 100% of base salary.
Subject to the approval of the Compensation Committee, as soon as practicable on
or after your start date Arbitron will grant you an equity award to be valued at
two times your base salary on the date of grant, with the award to be determined
by the Compensation Committee as a mix of: (i) 75% restricted stock units and
(ii) 25% stock options, each with respect to the company’s common stock, par
value $0.50 (the “Common Stock”). The value for the restricted stock units will
be determined by dividing the target value for the restricted stock units by the
Common Stock’s fair market value on the date of grant and the value of the
options will be determined using the company’s standard Black-Scholes
assumptions applied as of the date of grant.
You will also receive a check in the amount of $15,000 less applicable taxes for
relocation assistance. This relocation assistance may be used to cover all
related moving expenses, etc. at your discretion. The relocation assistance will
be paid shortly after your first day of employment.
You will be eligible to participate in Arbitron’s employee benefits, details of
which have been provided you under separate cover.

 



--------------------------------------------------------------------------------



 



Prior to your official acceptance of this offer, Arbitron will conduct a
standard background investigation. Employment will be contingent on its results
meeting Arbitron’s standard employment requirements. Arbitron employees must
adhere to our Policy on Alcohol and other Drugs. As a condition of your
employment, you must read and sign the Employee Disclosure Assignment Agreement
and also the Company’s Code of Conduct.
In compliance with the Immigration Reform and Control Act of 1986, you will be
required to complete the Employment Eligibility Verification Form I-9. You will
need to provide the necessary documents to establish your identity and
employment eligibility.
For clarification and protection of both you and the Company, your acceptance of
this offer represents the sole agreement between you and Arbitron. No prior
promises, representations and understandings relative to any terms and
conditions of your employment are to be considered part of this agreement unless
expressed in this letter.
Please confirm your acceptance of this offer by signing and returning a copy of
this letter.
Gregg, I am excited about working with you again and particularly delighted to
have you in this new role. Speaking for all of us, we very much look forward to
your joining Arbitron.

            Sincerely,
      /s/ Marilou B. Legge       Marilou Legge      Executive Vice President,
Organization Effectiveness
and Corporate Communications              /s/ Gregg Lindner       October 18,
2010           

 